Citation Nr: 0608534	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  04-10 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
foot injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a right foot injury to include a bunionectomy 
and, if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
June 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 and later rating 
decision by the Department of Veterans Affairs (VA) St. 
Petersburg, Florida Regional Office (RO), which declined to 
reopen the veteran's previously denied claim of entitlement 
to service connection for residuals of a right foot injury 
and denied the veteran entitlement to service connection for 
residuals of a left foot injury.

The RO, in supplemental statement of the case issued in 
November 2004 appears to have determined that new and 
material evidence to reopen the veteran's previously denied 
claim for a right foot disorder had been received, and then 
readjudicated the claim on a de novo basis in light of all 
the evidence of record.  However, the United States Court of 
Appeals for Veterans Claims (Court) has held that in a matter 
such as this the Board has a legal duty to consider the issue 
of whether new and material evidence has been submitted to 
reopen the claim regardless of the RO's action.  See Barnett 
v. Brown, 8 Vet. App. 1 (1995); see also Fulkerson v. West, 
12 Vet. App. 268, 269-70 (1999) (per curium).  (Setting aside 
a Board decision to enable the Board to observe the procedure 
required by law for reopening a final decision.)  
Furthermore, if the Board finds that new and material 
evidence has not been submitted it is unlawful for the Board 
to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).  Therefore, the issue of whether new and material 
evidence has been submitted to reopen the veteran's claim 
seeking entitlement to service connection for residuals of a 
right foot injury is addressed below.

In December 2005, the veteran appeared at the RO before the 
undersigned and offered testimony in support of his claims.  
The transcript of the veteran's testimony has been associated 
with his claims file.  Following this hearing additional 
evidence was submitted to the Board by the veteran along with 
a waiver of initial review of this evidence by the RO.  See 
38 C.F.R. § 20.1304 (c) (2005).

The reopened claim of service connection for residuals of a 
right foot injury is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The veteran's left foot disability has not been shown to 
be related to his military service.  

2.  Service connection for residuals of a right foot injury 
was denied by an unappealed RO rating decision in June 1946.

3.  The additional evidence received since the June 1946 
rating decision includes evidence which in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  Residuals of a left foot injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(d) (2005)

2.  New and material evidence has been received to reopen the 
claim of service connection for residuals of a right foot 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.R.R. § 3.156 
(prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Given the foregoing, the Board finds that the notice letters 
dated in September 2001, October 2002, April 2003 and July 
2004 complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claim, the relative 
duties of VA and the claimant to obtain evidence, and 
affording him an opportunity to submit all pertinent evidence 
pertaining to his claims that he might have); and Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, that requirement has been satisfied.     

The Board concludes that the discussions in the RO rating 
decisions, statement of the case (SOC) supplemental 
statements of the case (SSOCs), and numerous letters over the 
years (including January 2001, November 2003, and December 
2004 VCAA letters) informed the veteran of the information 
and evidence needed to substantiate his claims and complied 
with VA's notification requirements.  Specifically, the Board 
concludes that the RO decision, SOC, SSOCs and various 
letters informed him why the evidence on file was 
insufficient to grant the claims; what evidence the record 
revealed; what VA was doing to develop the claims; and what 
information and evidence was needed to substantiate his 
claims.  The VCAA letters specifically informed him of what 
he should do in support of the claims, where to send the 
evidence, and what he should do if he had questions or needed 
assistance.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
He was, for the most part, informed to submit everything he 
had with regard to his claims.  

Therefore, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
Further, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, private and VA treatment records, as well as 
a transcript of the veteran's testimony, as noted above.  The 
veteran has not identified any additional evidence pertinent 
to his claims, not already of record and there are no 
additional records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II. Merits of the Claims

A.  Service connection for residuals of a left foot injury.

In hearing testimony and other statements on file, the 
veteran argues that he has residuals of a left foot injury 
suffered in service.  The veteran at his hearing in December 
2005 described several shipboard events in service during the 
performance of his duties that resulted in injuries to both 
of his feet, which required treatment therein.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if preexisting such 
service, was aggravated therein. 38 U.S.C.A. § 1110.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

If a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection. 38 C.F.R. § 3.303(b). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
    
Here the veteran's service medical records are negative for 
any complaints, findings, and/or diagnosis referable to the 
veteran's left foot.  On a physical examination in May 1946, 
one month prior to his service separation, the veteran's 
extremities were noted to be normal.

Post service medical records include a VA outpatient 
treatment record dated in November 2001, which notes as past 
medical history a crush injury to the veteran's foot in 1960.  
Physical examination of the extremities found no edema.  
Pulses in the upper and lower extremities were 2+.  The 
examiner noted as a diagnostic assessment that the veteran 
had a foot injury in the past and that his private doctors 
had reportedly told him that this had led to knee and hip 
problems.  On a subsequent podiatry consultation in December 
2001, the veteran complained that the balls of his feet were 
painful.  He related a history of a crush injury to his feet 
many years ago.   Physical examination revealed no open 
lesions, no gross deformities, and no pain on range of 
motion.  Sensations were intact.

Private treatment records received in January 2006 show that 
the veteran presented to a private physician in May 1991 with 
complaints of painful areas of the left and right big toes.  
He was noted by his private physician to present with left 
greater than right hallux limitus deformities.  In April 
1993, the veteran underwent a left 5th PIPJ (proximal 
interphalangeal joint) arthroplasty for a left 5th hammertoe.

At the outset, the Board observes that the evidence of record 
does not clearly indicate that the veteran engaged in combat 
with the enemy.  In this regard, the Board notes that there 
is no service department evidence that the veteran engaged in 
combat or that he was awarded a badge or decoration 
consistent with combat service. 

Nevertheless, in view of the veteran's contentions, and 
assuming without conceding that the veteran engaged in combat 
with the enemy during active service, the Board finds that 
his "lay evidence" is not satisfactory or credible to 
establish that he sustained an injury to his left foot 
productive of residual disability during service.  

In the case of veterans of combat, VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection for such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  However, the requirement that a current disability 
be shown to arise out of such injury or disease is not 
diminished.  The ultimate requirement that the veteran had 
chronic pathology stemming from his injury requires competent 
medical expertise, which cannot be satisfied by lay evidence.  
See Moray v. Brown, 5 Vet. App. 211 (1993), Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), and Espiritu v. Derwinski, 
2 Vet. App. 492 (1991).

To the extent that the veteran, in this case, has a current 
left foot disorder, there is no competent medical evidence 
that such disorder is attributable to service to include any 
in-service injury.  Here a competent evidence of a nexus to 
service is totally lacking.  Only the veteran himself has 
offered opinions linking his left foot disorders to service, 
and the record does not reflect that the veteran has the 
requisite medical background or training as to render 
competent his opinions as to questions of medical diagnosis 
or etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

In the absence of a showing of a nexus between the veteran's 
existing left foot pathology and the veteran's service, the 
Board finds that a preponderance of the evidence is against 
the veteran's claim for service connection.  Accordingly the 
appeal must be denied.

In reaching this decision, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b); however, as the 
preponderance of the evidence is against the veteran's claim 
for service connection, such statue is not for application in 
this case.



B.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right foot injury

The evidence on file at the time of the June 1946 rating 
decision consisted solely of the veteran's service medical 
records, which included a May 1946 report of medical history 
in which the veteran reported that he had injured his right 
great toe in February 1945.  A related physical examination 
in May 1946 found the veteran's extremities to be normal. 

Based on the above, the RO in June 1946 denied service 
connection for a right foot disorder on the basis that the 
veteran's service medical records were negative for evidence 
of right foot pathology.  The veteran was notified of that 
decision and his appellate rights.  He did not appeal that 
decision which is final.  38 U.S.C.A. § 7105. However, the 
veteran may reopen his claim by submitting new and material 
evidence.  38 U.S.C.A. § 5108.

"New and material evidence" evidence, for the purposes of 
this appeal, is defined as evidence not previously submitted, 
cumulative or redundant, and which by itself, or along with 
evidence previously submitted, is so significant that it must 
be considered to fairly decide the merits of the claim. 38 
C.F.R. § 3.156(a) (prior to August 29, 2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The pertinent evidence submitted since the June 1946 rating 
decision includes statements from a number of the veteran's 
shipmates to include his Commanding Officer attesting to 
their recollection that the veteran's right foot was injured 
in service and casted.  These statements also report that he 
was placed on crutches.  Furthermore this evidence reflects 
for the first time the presence of a right foot disorder.  As 
such, the newly received evidence, showing both injury to the 
right foot in service and post service right foot pathology, 
represents new and material evidence that must be considered 
in order to fairly decide the merits of the veteran's claim 
for a residuals of a right foot disorder.  Having agreed with 
the RO determination that new and material evidence has been 
submitted; the veteran's previously denied claim for service 
connection for residuals of a right foot injury is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


ORDER

Service connection for residuals of a left foot injury is 
denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for residuals of a right 
foot injury is reopened and to this extent only, the appeal 
is granted.


REMAND

In light of the action taken above, the Board notes a de novo 
review of the veteran's claim for service connection for 
residuals of a right foot injury to include a bunionectomy is 
required.

Here, the Board is of the opinion that further development of 
the record is required to comply with VA's duty to assist the 
veteran in the development of the facts pertinent to his 
claim.

In this regard, the service medical records and recently 
received lay statements reflect that the veteran sustained an 
injury to his right foot in service.  (At the time he filed 
his initial claim for service connection in 1946, he 
described his injury as a broken big toe on the right with 
ingrown toenail.)  The post service private medical evidence 
demonstrates the presence of post operative right foot hallux 
limitus following a Keller bunionectomy.  The Board finds 
that the veteran should be afforded a VA examination for the 
purpose of determining the nature and etiology of any 
currently diagnosed right foot disorder, and its relationship 
to events in service.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ask the veteran to 
submit all medical evidence, not 
currently on file, which tends to support 
his assertion that he has a right foot 
disorder attributable to service. 

2.  The RO should arrange for the veteran 
to undergo a VA examination by a 
physician with appropriate expertise to 
determine the etiology of any currently 
diagnosed right foot disorder.  The 
claims file, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
examiner should elicit from the veteran a 
detailed history of the right foot 
injury, its treatment in service and 
thereafter, and current symptoms.

Following examination of the veteran, 
review of his pertinent medical history, 
and with consideration of sound medical 
principles, the examiner should express 
an opinion as to whether it as at least 
as likely as not that any currently 
diagnosed right foot disorder is 
etiologically related to the veteran's 
military service, to include the right 
foot injury sustained therein.

The examiner should set forth the 
complete rationale for all opinions 
expressed in a typewritten report. 

3.  Thereafter, the RO should 
readjudicate the issue on appeal based on 
a de novo review of all pertinent 
evidence and without regard to any prior 
decisions on this claim.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


